The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wacquant et al. (US 2016/0029111).
	Regarding claims 1 and 6, Wacquant discloses a conversation support method and system which supports conversation of passengers in an automobile, seats of at least two or more rows being placed in the automobile (see figure 8, for example), comprising:  processing circuitry configured to:  execute speech switching control processing in which the processing circuitry designates a desired sound pickup and amplification target or sound pickup and reproduce area (e.g., rear right seat passenger area) based on designation by a first passenger sitting in a first seat (e.g., driver sitting in driver seat); execute first target speech emphasizing processing in which the processing circuitry outputs a signal obtained by emphasizing speech emitted from the designated sound pickup and amplification target or the sound pickup and reproduce area (e.g., rear right microphone outputting voice signal of rear right passenger) to a loudspeaker corresponding to the first seat (e.g., loudspeaker located at driver seat); execute second target speech emphasizing processing in which the processing circuitry outputs a signal obtained by emphasizing speech, which is collected with a microphone corresponding to the first seat and which is emitted from the first seat (e.g., driver microphone outputting voice signal of driver), to a loudspeaker corresponding to the sound pickup and amplification target or the sound pickup and reproduce area (e.g., loudspeaker located at rear right passenger area).  “[T]he system may activate and use selected 
	Regarding claims 2 and 7, in the speech switching control processing, the sound pickup and amplification target or the sound pickup and reproduce area (e.g., rear right seat passenger area) is designated with a switch placed in the automobile using a result of recognizing speech emitted by the first passenger or designated by the first passenger (e.g., driver) who views a display part which can display a plurality of sound pickup and amplification targets or sound pickup and reproduce areas.  See para. 0038, regarding “the system may activate and use selected microphones and loudspeakers only at selected seats that have been selected by a user of the system (such as the driver …), whereby the speakers voice … will be output to others of the selected seats and occupants, …”  Note:  the user input is a “switch at each seat or display screen” as claimed (para. 0038).
	Regarding claim 3, in the speech switching control processing, the sound pickup and amplification target or the sound pickup and reproduce area is designed by the first passenger (e.g., driver) who views a display part which can display a plurality of sound pickup and amplification targets or sound pickup and reproduce areas.  Designation of the sound pickup and amplification target or the sound pickup and reproduce area designated as the desired sound pickup and amplification target or sound pickup and reproduce area is unset by the first passenger (e.g., driver) who views the display part.  The sound pickup and amplification target or the sound pickup and reproduce area is set for each seat or each row of the automobile.  See para. 0038, which teaches that the driver, for example, through input on a display, can select particular occupants/seats for a conversation or unselect particular occupants/seats to exit the conversation.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wacquant et al. (US 2016/0029111), as applied to claim 1 above, in further view of Mohammad et al. (US 2016/0174010).
Wacquant discloses the invention as claimed, including the claimed conversation support system, but fails to specifically teach a non-transitory computer readable recording medium that records a program for causing a computer to function as the claimed conversation support system.  Mohammad discloses a conversation support system for use in an automobile including a non-transitory computer 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wacquant, in Mohammad, such that a non-transitory computer readable recording medium records a program for causing a computer to function as the claimed conversation support system.  A practitioner in the art would have been motivated to do this for the purpose of allowing a manufacturer to program a computer to function as the claimed conversation support system thereby improving manufacturer, cost, and usability of the system.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose an in-vehicle communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
December 31, 2021